BRYAN SCHRODER
United States Attorney

JONAS M. WALKER
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: jonas.walker@usdoj.gov

Attorneys for Plaintiff

                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                  )   No.
                                             )
                          Plaintiff,         )   COUNT 1:
                                             )   MISAPPROPRIATION OF POSTAL
          v.                                 )   FUNDS
                                             )    Vio. of 18 U.S.C. § 1711
  TERESA ILUTSIK,                            )
                                             )
                          Defendant.         )


                                       INFORMATION

       The United States Attorney charges that:

                                          COUNT 1

       Beginning on or about December 1, 2017, and continuing through on or about June

29, 2018, in the District of Alaska, the defendant, TERESA ILUTSIK, being an employee

of the United States Postal Service, knowingly and intentionally used, pledged,




      Case 3:19-cr-00084-SLG-MMS Document 1 Filed 08/13/19 Page 1 of 2
hypothecated, and converted to her own use money and property that came into her control

in the execution of, and under color of employment with, the United States Postal Service.

      All of which is in violation of 18 U.S.C. § 1711.



s/ Jonas M. Walker
JONAS M. WALKER
Assistant United States Attorney


DATE:    August 12, 2019




                                 Page 2 of 2
      Case 3:19-cr-00084-SLG-MMS Document 1 Filed 08/13/19 Page 2 of 2
